                                                                                                                  --··--.,···-- .. .-.._--- _..,._ ---'----'--· .
c
.J     ; . . . i,;;
     -:- AO 2458 (Rev. 02/08/2019) Judg1nent in a Criminal Petty Case (Modified)
                                                                                                              .
                                                                                                                             .. ,, ~~ ~.
                                                                                                                            Iii"
                                                                                                                            ~}'-'fl
                                                                                                                              ;,;
                                                                                                                                          .,,., :'!.~. '.-.·:J
                                                                                                                                      ~ i!i~v:lt
                                                                                                                                    fl ~1 l\.:'ll:ll '. >!Pa_;;e 1 of I
                                                                                                                                                                          ,ln
                                            UNITED STATES DISTRICT COU                                        ~T                MAR 2 2 Z019
                                                        SOUTHERN DISTRICT OF CALIFORNIA                              CLEAi<, U.S. OISTAICT COUA1'
                                                                                                                  SOUTHERN DISTRICT OF CAU~OFINIA
                             United States of America                                JUDGMENT L~"~u!;RIM_f-1!\1
                                                                                                            __ ;1,.t.·i.1~;,.""'
                                                                                                                           ~·1,1-!11!,.-..Qliell:il"~
                                              v.                                     (For Offenses Co1nmitted On or After Noven1ber 1, 1987)


                               Matilde Merino-Mejia                                  Case Number: 3:19-mj-21389

                                                                                     Jason T. Conforti
                                                                                     Defendant's Attorney


       REGISTRATION NO. 84197298
       THE DEFENDANT:
        lZl pleaded guilty to count(s) _l_of_C_o_m--"-pl_a_in_t_ _ _ _ _ _ _ _ _ __c__ _ _ _ _ _ _ _ _ __
           D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                    Nature of Offense                                                                Count Number(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

           D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - - - ' -
           D Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                      '6 TIME SERVED                               D ------~-~_days

        lZl Assessment: $10 WAIVED lZl Fine: WAIVED
        lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all d~cuments                                                   !r.,
      -Jb.e defendant's possession at the time of arrest upon their.deport~tion Vremo\1-Y,fl}· O Ol\. - Lev v~crl \   r+e
      l'ol (~oi¥rre~rg'§d-S'1efen.dant be deported/removed with relative, I '{ c_ I              .J charged Ill case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Friday, March 22, 2019
                                                                                   Date of Imposition of Sentence


                                                                                    -111~
                                                                                   HbNORABLE F. A. GOSSETT III
                                                                                   UNITED STATES MAGISTRATE WDGE


          Clerk's Office Copy                                                                                                            3:19-mj-21389
